Title: To James Madison from George W. Erving, 16 July 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 16 July 1805, London. No. 63. “As Lord Mulgrave had not notified to me previous to the 11th Inst, the appointment of any person to receive the 200,000 £ becoming due from the United States to the British government, & agreed by him to be received in London, I thought it proper to write to his Lordship on the subject; & having received his answer & communicated it to Sir Francis Baring & Co, the money was paid in pursuance of the desire therein Expressed, as appears by Messrs Barings letter to me of yesterday, copy of which together with copies of the notes referred to, I have the honor herewith to inclose.
          “I have also the Satisfaction to inform you that I received yesterday from the British government the third & last instalment on the awards made payable to me as Agent of the United States; the ballance of which amounting to 48979.3.4 I paid at the Same time to Messrs Barings: I shall during my stay here & up to the time limited for payments, Satisfy the claimants bills by dra[f]ts on this fund, & if I shoud leave this place before that period will deliver to Messrs Barings such documents as will Enable them to pay the remainder.
          “I inclose herewith a proclamation just published which is calculated to give facilities to the transporting & introducing upon the continent, the manufactured goods of this country &c &c. The loss of the Spanish trade added to the prohibitory measures taken by France & Holland, has certainly crowded this country with its own produce, as well as with its imports; for the manufacturer has not ceased to work, having always speculated upon these obstacles as temporary, or having calculated upon forcing a trade in defiance of them.”
          
            Adds in a postscript: “I inclose a very ingenious plan [not found] for reefing the sails of Ships which is submitted by Capt Cowan the pattentee.”
          
        